IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT



                                No. 94-6400



JEFFERSON COUNTY, A political
subdivision of the State of Alabama,

                                                 Plaintiff-Appellant,

                                   versus

WILLIAM W. ACKER, JR.,

                                                  Defendant-Appellee.

                         __________________________


JEFFERSON COUNTY, A political
subdivision of the State of Alabama,

                                                 Plaintiff-Appellant,

                                 versus

U. W. CLEMON,

                                                 Defendant-Appellee.


                       --------------------------
           Appeal from the United States District Court for the
                       Northern District of Alabama
                        --------------------------


     ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
        (Opinion August 21, 1995, 11th Cir., 1995,     F.2d   )


                            (January 12, 1996)


Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
B Y   T H E    C O U R T :


           A member of this court in active service having requested a poll

on the suggestion for rehearing en banc and a majority of the judges in

this court in active service having voted in favor of granting a rehearing

en banc,

           IT IS ORDERED that the above cause shall be reheard by this

court en banc.   The previous panel's opinion is hereby VACATED.

_______________________________
*Senior U.S. Circuit Judge Albert J. Henderson has elected to participate
 in further proceedings in this matter pursuant to 28 U.S.C. § 46(c).